Citation Nr: 1703823	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-44 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a skin disability of the bilateral feet, other than onychomycosis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The March 2010 rating decision, in pertinent part, denied entitlement to service connection for bilateral pes planus and bilateral trench foot.  In addition, entitlement to a TDIU was raised in conjunction with a notice of disagreement with the initial rating assigned for service-connected disability in an October 2010 rating decision which granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent initial evaluation.  

In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The claims herein on appeal were previously before the Board in April 2013 and May 2015, at which time they were remanded for additional development.  In pertinent part, the most recent May 2015 remand instructed the RO to provide the Veteran with another examination to ascertain the etiology of his bilateral pes planus.  Such an examination was performed in July 2015.  Thus, with respect to all issues decided herein, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The issues of entitlement to service connection for a skin disability of the bilateral feet, other than onychomycosis, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The most probative evidence of record is against finding that the Veteran's bilateral pes planus is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 1113, 1137 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA correspondence issued in August 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay evidence.

Additionally, VA examinations were conducted in June 2013 and July 2015 in connection with the claim decided herein.  Review of the most recent July 2015 VA examination report reflects that it is adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination report reflects that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran also testified at a November 2011 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ asked the Veteran questions about the nature and etiology of his pes planus.  The VLJ also asked the Veteran if there was any evidence that had been missed with respect to his pes planus.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Alternatively, when a disease listed under 38 C.F.R. § 3.309(a) (2016) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2016).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) (2016) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. 
§ 3.304(b) (2016). 

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence show that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. 
§ 3.304(b) (2016). 

If a Veteran seeks service connection for a preexisting disorder noted upon entry into service, then the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (stating that the Veteran bears the burden of establishing that there was an increase in the disability during service).  If the Veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Id. at 235 n. 6; 38 U.S.C. § 1153 (West 2014).

Here, the Veteran claims that his current bilateral pes planus was incurred during service or was the result of in-service aggravation of preexisting pes planus.  Specifically, the Veteran has testified that his pes planus preexisted service and became painful during service after completing "500 mile" road marches wearing improperly fitted combat boots while stationed in Korea.

The record indicates that the Veteran is diagnosed as having bilateral pes planus.  

With regard to the Veteran's claim of service connection for bilateral pes planus as due to aggravation of preexisting pes planus, the Veteran's March 1979 Report of Medical Examination at enlistment indicated that his bilateral feet and lower extremities were within normal limits.  Moreover, on his March 1979 Report of Medical History, the Veteran reported that he had never experienced foot trouble.    As such, the Board finds that pes planus was not noted upon entry into service.  

After reviewing the Veteran's service treatment records as well as the VA examination reports, the Board finds that the preponderance of the evidence indicates that the Veteran's pes planus did not preexist service, was not aggravated by service, and was not incurred within service.  Specifically, a review of the Veteran's service treatment records do not reflect any complaints or treatment related to the Veteran's pes planus; however, there was a single documentation of pain on the lateral aspect of the Veteran's right foot below the ankle in June 1981.  The Veteran reported that he had bruised his right foot after hitting a rock.  At that time, the Veteran's ranges of motion and arches were within normal limits.  The physician instructed the Veteran to refrain from running and marching for 72 hours, and to soak his feet.  There was no further mention of foot symptomatology in the service treatment records, to include a December 1982 Report of Medical Examination which indicated the Veteran's bilateral feet to be within normal limits, as well as a December 1982 Report of Medical History in which the Veteran again reported that he experienced no foot trouble.

The Veteran was provided with a VA joints examination in June 2010.  Although the examination report did not directly address the Veteran's pes planus, the examiner indicated that there was no indication of any in-service foot complaints, other than an injury to the right foot in June 1981 which was due to a bruise, and that there were no complaints of any foot pain until March 2004.

The Veteran was provided with a VA flatfoot examination in June 2013, at which time he was diagnosed as having bilateral pes planus.  However, the examiner explained that the Veteran's pes planus was not caused by, a result of, or aggravated by his military service.  The examiner explained that pes planus is a condition that people are born with, and that it often worsens over time and is sometimes not noticed at a younger age. The examiner indicated that pes planus is rarely permanently aggravated by trauma and almost always on only one side.   The examiner noted that the Veteran here had only one trivial episode of trauma in service and no other evidence of foot issues.  As such, his pes planus clearly developed over time.  The examiner opined that there was not clear and unmistakable evidence that the Veteran had pes planus prior to service in the medical record, but that given the extent of his bilateral pes planus it would be very unlikely to have not predated service to some extent.  In addition, the examiner opined that there was clear and unmistakable evidence that the condition was not aggravated by service as there was nothing in the record regarding the Veteran's feet except for the one trivial episode to the right foot in June 1981.

The Veteran was most recently provided with a VA foot conditions examination in July 2015, at which time he was again diagnosed as having bilateral pes planus.  However, the examiner opined that it was less likely than not that his bilateral pes planus was related to the foot injury he had when he was in service.  The examiner explained that at the time the Veteran injured his right foot in June 1981 his arches
were with in normal limits, demonstrating that he did not have flat feet when he
was in service.  The examiner further explained that evidence shows that it is not possible to have flat feet due to an injury to the sole of the feet, and that usually we are born with flat feet that become obvious as we get older.  The examiner indicated that she would have to resort to mere speculation regarding whether the Veteran's bilateral pes planus clearly and unmistakably preexisted his period of active duty.  The examiner opined that pes planus becomes obvious as people get older, so it would be a natural progression of the disease rather than due to injury.  As such, there was no evidence for worsening of his flat feet or aggravation of his flat
feet when he was in service.  

In light of the above, the Board finds that there is not clear and convincing evidence that the Veteran's pes planus preexisted his period of active duty service.  First, pes planus was not noted at the time of his enlistment into active duty service in March 1979, and his arches were specifically noted to be within normal limits in June 1981.  Furthermore, the June 2013 VA examiner opined that while the Veteran's pes planus was very unlikely to not have predated service to some extent, he nonetheless concluded that there was not clear and unmistakable evidence that the Veteran had pes planus prior to service.  Similarly, the July 2015 VA examiner indicated that she would have to resort to mere speculation regarding whether the Veteran's bilateral pes planus clearly and unmistakably preexisted his period of active duty.  As such, the presumption of soundness attaches and the presumption of aggravation is not triggered.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  

With regard to the Veteran's claim of service connection for pes planus based on an in-service incurrence, the Board concedes that he complained of right foot pain in June 1981 after bruising his right foot on a rock.  Accordingly, the second element for service connection is met.  

With regard to the final element for service connection, the Board finds that the weight of the evidence is against finding that the Veteran's current diagnosis of bilateral pes planus is related to his military service.  At the time of his in-service right foot injury in June 1981, his arches were found to be within normal limits.  There was no subsequent foot symptomatology noted in service.  Moreover, the June 2013 VA examiner indicated that pes planus was rarely permanently aggravated by trauma and almost always on only one side, while the July 2015 VA examiner explained that it was not possible to have flat feet due to an injury to the sole of the feet and emphasized that the Veteran's arches were with in normal limits in June 1981, demonstrating that he did not have flat feet when he was in service.  

After reviewing all evidence of record, the Board finds that the uncontradicted opinions from the VA examiners are the most persuasive evidence regarding the etiology of the Veteran's bilateral pes planus.  The examiners' conclusions followed extensive examinations of the Veteran and reviews of his claims file, as well as consideration of reported history; therefore they are afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board recognizes the Veteran's belief that his bilateral pes planus is related to his in-service right foot injury or, in the alternative, that his in-service foot pain was evidence of an in-service increase of previously asymptomatic pes planus.  Although a layperson is competent to provide opinions on some medical issues, the relationship between the Veteran's bilateral pes planus and his military service falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  While the Veteran is competent to provide statements indicating that he experienced foot pain during and after service, he has not been shown to have the requisite clinical knowledge or training to relate those symptoms to his current diagnoses or to his period of active service.  Further, as noted above, the Board attributes great value to the VA examiners' opinions as those opinions were provided by trained medical professionals who reviewed the claims file, examined the Veteran, and considered the Veteran's reported history, all prior to providing the negative nexus opinion.

Finally, the Board acknowledges that where certain chronic conditions, including arthritis, manifest to a degree of 10 percent within one year from the date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  While the record reflects diagnoses of bilateral pes planus, this condition is not a chronic condition subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309 (2016).  Accordingly, those provisions are inapplicable to the instant claim.


ORDER

Entitlement to service connection for bilateral pes planus is denied.


REMAND

The Veteran also seeks entitlement to service connection for a skin disability of the bilateral feet, other than already service-connected onychomycosis, as well as entitlement to a TDIU.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

In its May 2015 Board remand, the Board remanded the issue of, "Entitlement to service connection for a skin disability of the bilateral feet, to include trench foot," so that the RO could obtain an addendum opinion with respect to the etiologies of all diagnosed skin disabilities of the feet.  Specifically, the examiner was instructed to provide an opinion as to whether it was at least as likely as not that each skin disability of the feet diagnosed proximate to or during the pendency of the appeal was either present in service, caused by service, or otherwise related to service.  

Pursuant to the Board's May 2015 Remand, a VA medical opinion was obtained in June 2015, at which time the Veteran was diagnosed as having keratoderma and onychomycosis.  However, the examiner opined that it was less likely as not that these skin conditions were present in service, caused by service, or otherwise related to service.  The examiner considered the Veteran's assertion that his many patrols in the rice fields of Korea created contact with filth and dampness which caused his toenails to become discolored prior to leaving Korea.  Although the examiner acknowledged that this exposure could have led to problems such as trench foot, athlete's foot, or onychomycosis, there was no complaint of foot problems or problems with the skin or nails on his feet on his separation examination.  

However, in an October 2015 addendum opinion, the same VA examiner opined that if it was accepted that the Veteran's toenails were discolored during service, then it was at least as likely as not that this was the initial manifestation of the currently diagnosed onychomycosis.  The examiner also opined that it was less likely than not that the Veteran's diagnosis of keratoderma was caused by his military service because keratoderma was not caused by wet feet or dirty feet; rather, if any part of the keratoderma was caused by fungus, then this would constitute a diagnosis of athlete's foot.  Based on this VA medical opinion, the RO granted entitlement to service connection for onychomycosis of both feet in a November 2015 rating decision, but did not grant entitlement to service connection for keratoderma.  

However, the Veteran continued his appeal for entitlement to a skin disability of the bilateral feet, other than onychomycosis.  Significantly, in a subsequent December 2015 VA skin diseases examination, the Veteran was also diagnosed as having tinea pedis (also known as athlete's foot) affecting both feet.  The Board notes that the negative October 2015 opinion with respect to keratoderma was rendered by the VA physician specifically because he found the Veteran was not diagnosed as having athlete's foot.  As such, consistent with the directives of the May 2015 Remand, the Board finds that the issue of entitlement to a skin disability of the bilateral feet must again be remanded in order to obtain an opinion as to the likely etiology of the Veteran's diagnosed tinea pedis.  

With respect to the issue of entitlement to a TDIU, the Board finds that any decision with respect to the other claim remanded herein may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical grant of service connection could impact the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to a TDIU must be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who provided the June 2015 and December 2015 VA skin disease opinions, or a suitable substitute.  After reviewing the complete claims file, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinea pedis (diagnosed during the December 2015 VA skin diseases examination) was present in service, was caused by service, or is otherwise related to service.  The complete record, to include a copy of this remand, and the claims file, must be made available to and reviewed by the examiner in conjunction with the examination. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Consideration should be given to Veteran's theory that he contracted skin diseases of the bilateral feet as the result of many patrols in the rice fields of Korea, which created contact with filth and dampness. 

A complete rationale for all opinions expressed must be provided.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


